Exhibit 10.33

STRATEGIC PARTNERSHIP AGREEMENT

This Strategic Partnership Agreement (the “Agreement”) is made and entered into
as of the 20th of December, 2011 (the “Effective Date”), by and between
MedPodium Health Products, Inc., a Delaware corporation with offices at 12255 El
Camino Real, Suite 250, San Diego, CA 92130, and its parent company MedPodium
Health Sciences, Inc., a Delaware corporation with offices at 12255 El Camino
Real, Suite 250, San Diego, CA 92130, and its parent company Cardium
Therapeutics, Inc., a Delaware corporation with offices at 12255 El Camino Real,
Suite 250, San Diego, CA 92130, each on behalf of itself and its affiliates
(individually and collectively referred to hereafter as “Cardium”), and Source
One Global Partners, LLC, an Illinois limited liability company with offices at
445 E. Illinois, Suite 345, Chicago, IL 60611 (“SourceOne”). Cardium and
SourceOne are each referred to as a party and collectively parties to this
Agreement.

Cardium desires to acquire from SourceOne a license to develop a portfolio of
products and to jointly develop products with SourceOne (the “Schedule A
Products,” “Schedule B Products,” “Technology Products” and “Joint Products”
described below, collectively “Licensed Products”) for commercialization
worldwide by Cardium and/or its agents, affiliates and transferees, and
SourceOne is willing to license technology to Cardium and jointly develop
products with Cardium as provided herein.

NOW, THEREFORE, for good and valuable consideration, the parties, intending to
be bound legally, agree as follows:

1.       Definitions

The terms “commercialize,” “commercialization” and related terms as used herein
refer to, without limitation, developing, making, have made, import, use, offer
to sell, sell, or have sold a product or technology.

The term “Customer Service” as used herein refers to the provision of service to
customers before, during and/or after the purchase of Licensed Product,
including but not limited to a call center where customers can purchase Licensed
Product, seek information about Licensed Product, or seek redress regarding a
Licensed Product related problem.

The term “Distribution” as used herein refers to the shipment of product to
customers or resellers and the associated billing and collection of revenue from
the sales of Licensed Product.

The term “Excess Budget” as used herein refers to any portion of a Product
Development Budget (including any amounts set forth in a Supplemental Product
Development Budget) that exceeds Three Hundred and Sixty Thousand Dollars
($360,000).

The term “Excess Contribution” as used herein refers to, with respect to a Joint
Product, any portion of the Joint Product Contribution that exceeds Three
Hundred and Sixty Thousand Dollars ($360,000).



--------------------------------------------------------------------------------

The term “Fulfillment” as used herein refers to the process whereby Licensed
Product is sent to a person who has ordered or purchased Licensed Product. A
person may include a consumer or reseller of Licensed Product.

The term “Joint Product Contribution” as used herein refers to, with respect to
a Joint Product, the combined amounts of the Product Development Contribution
and Market Development Contribution for that Joint Product.

The term “Marketing” as used herein refers to the process of promoting and
delivering product from the manufacturer to the consumer. Marketing includes
advertising, packaging, Fulfillment, and Distribution.

The term “Marketing Costs” as used herein refers to costs incurred from
Marketing activities.

The term “Medical Food” as used herein refers to a medical food as defined under
Section 5 of the U.S. Orphan Drug Act, as may be amended from time to time, or
under any foreign laws or regulations related to the use of medical foods,
including, without limitation any food which is formulated to be consumed or
administered enterally under the supervision of a physician and which is
intended for the specific dietary management of a disease or condition for which
distinctive nutritional requirements, based on recognized scientific principles,
are established by medical evaluation.

The term “Nutraceuticals” as used herein refers to articles promoted and/or
confirmed to provide potential health or medical benefits other than
Pharmaceuticals, including without limitation a food or food product to provide
health and medical benefits, such as isolated nutrients, dietary supplements,
and herbal products.

The term “Pharmaceutical” as used herein refers to a drug as defined and
regulated in accordance with the U.S. Federal Food, Drug, & Cosmetics Act (“FD&C
Act”), or under any foreign laws or regulations related to the use of
pharmaceuticals including, without limitation, articles intended for use in the
diagnosis, cure, mitigation, treatment, or prevention of disease; or articles,
other than foods, intended to effect the structure or any function of the body
of man or other animals.

The term “Product Development” as used herein refers to any activity prior to
Product Launch related to developing a Joint Product for commercial
profitability including, without limitation, design, formulation, product
development, testing, clinical trials, regulatory approval, and the manufacture
of Product for testing, development, and launch.

The term “Product Development Contribution” as used herein refers to any
contribution from the parties pursuant to a Product Development Budget or
Supplemental Product Development Budget for Product Development and/or Product
Development Costs related to a Joint Product including, capital contributions,
the fully burden cost of employee hours, the cost of goods contributed, third
party expenses or consulting costs, and any other expenses.

 

- 2 -



--------------------------------------------------------------------------------

The term “Product Development Costs” as used herein refers to any cost incurred
from activities related to Product Development.

The term “Product Launch” as used herein refers to activities related to the
initial launch and marketing of a Joint Product following its completion and any
necessary approval for sales.

The term “Product Standards” as used herein refers to any applicable quality
standards or manufacturing practices required by the FDA and set forth in the
FD&C Act or FDA Regulations (including without limitation 21 CFR 210 and 211)
and/or applicable foreign laws or regulations related to the production and
testing of Pharmaceutical, Nutraceutical, or Medical Food products or their
ingredients, and the corresponding requirements of each applicable Regulatory
Authority and their foreign equivalents.

The term “Release Value” as used herein refers to the fifteen (15) day volume
weighted average trading price of Cardium common stock as of the date that
Cardium provides notice to SourceOne of the designation of a Joint Product.

The term “Release Date Value” as used herein refers to the Release Value of
Licensed Equity at the time of its release from escrow.

The term “SourceOne Technology” as used herein refers to any and all technology
and intellectual property rights (including without limitation patents, patent
applications and unpatented inventions, as well as trade secrets, know-how, data
and other technical or commercially useful information) which SourceOne or its
affiliates now own, in-license or otherwise have rights to and is relevant to or
useful for the Product Development and/or commercialization of any
Nutraceutical, Pharmaceutical, or Medical Food product or any Licensed Product.
SourceOne Technology includes, but is not limited to, Vesisorb®, and technology
relevant to or useful for the Product Development and/or commercialization of
products and technologies listed on Appendix A attached hereto.

The term “Working Capital” as used herein refers to capital that is used to fund
the ongoing operations of a business.

2.      Technology and Product License.

(a)      SourceOne hereby grants to Cardium a license (the “Technology and
Product License”) to commercialize Licensed Products using any SourceOne
Technology on the terms and conditions contained in this Agreement.

(b)      Under the Technology and Product License, Cardium shall have the
non-exclusive rights, subject to any Conflicting Third Party Contract (as
provided below), to commercialize products it may select from time to time from
Source One’s science based products, proprietary formulas and ingredients listed
on Appendix A, and optionally incorporating SourceOne Technology (“Schedule A
Products”), which may be branded and marketed as MedPodium or Cardium products
or such other brand as Cardium or its sublicensee may determine.

 

- 3 -



--------------------------------------------------------------------------------

(c)     Under the Technology and Product License, Cardium shall have the
exclusive rights, subject to any Conflicting Third Party Contract (as provided
below), to commercialize up to five (5) products derived from or including
SourceOne Technology for use as or in a Pharmaceutical and/or Medical Food
(“Schedule B Products”), which may be branded and marketed as MedPodium or
Cardium products or such other brand as Cardium may determine.

(d)     Under the Technology and Product License, Cardium shall receive the
exclusive rights, subject to any Conflicting Third Party Contract (as provided
below), to commercialize up to five (5) products derived from or including
SourceOne Technology (“Technology Products”), which may be branded and marketed
as MedPodium or Cardium products or such other brand as Cardium may determine.

(e)     Under the Technology and Product License, Cardium shall receive the
exclusive rights to commercialize Joint Products as defined in Section 5 of this
Agreement.

(f)      Right of First Refusal of New Products. During the term of this
Agreement, in the event SourceOne receives a bona fide offer from a third party
to commercialize a SourceOne Technology (a “New Product”), and Cardium has not
yet selected all five (5) Schedule B Products and all five (5) Technology
Products, SourceOne shall promptly notify Cardium of the offer and whether or
not it intends to negotiate with the offeror, making all relevant information
related to the offer and SourceOne available to Cardium (“New Product and Terms
Notice”). If Cardium does not designate in writing the New Product as a Schedule
B Product or Technology Product, as the case may be, within (30) calendar days
of receipt of the New Product and Terms Notice, SourceOne will be free to
commercialize the New Product in accordance with the terms set forth in the New
Product and Terms Notice.

(g)      SourceOne represents and warrants that it has all legal rights to
develop, make, have made, license, sublicense, use, sell distribute or otherwise
commercialize all of the SourceOne Technology including but not limited to
technology related to or useful in connection with the manufacture and/or
commercialization of products listed on Appendix A. SourceOne further represents
and warrants that it is able to procure and provide in commercial quantities and
quality all of the SourceOne Technology listed on Appendix A and that SourceOne
Technology can and will be provided to Cardium free and clear of any limitations
or encumbrances that might reduce or impair Cardium’s ability to commercialize
such technology in accordance with this Agreement.

(h)      Cardium, in its sole discretion, may elect to purchase ingredients for
any Licensed Product from SourceOne. SourceOne agrees to supply such ingredients
to Cardium at the lowest possible cost that SourceOne can obtain such
ingredients from third party suppliers (“Cost”) plus a profit margin (the
“Margin”) that is the lesser of (i) seven percent (7%) or (ii) the lowest profit
margin charged to third parties for similar or analogous products or
ingredients. SourceOne represents and warrants that all ingredients supplied
pursuant to this Agreement will comply with the relevant Product Standards.

 

- 4 -



--------------------------------------------------------------------------------

(i)       In the event that the current terms of a third party contract prevent
SourceOne from being able to supply an ingredient to Cardium (a “Conflicting
Third Party Contract”), SourceOne shall provide Cardium with a copy of such
Conflicting Third Party Contract and will at Cardium’s request at any time
thereafter use its commercially reasonable efforts to obtain an amendment of the
agreement to allow for such supply to Cardium.

3.      Technology and Product License Fee.

(a)      In connection with SourceOne’s grant of the Technology and Product
License as provided above, Cardium shall pay to SourceOne an upfront license fee
(the “Technology and Product License Fee”) with good and valuable consideration
in the form of shares of Cardium common stock representing Seven Hundred and
Fifty Thousand Dollars ($750,000) (“License Equity”), the value per share to be
calculated by the greater of (i) the fifteen (15) day volume weighted average
trading price of Cardium common stock as of the date of the Closing, or
(ii) $0.50 per share and subject to certain restrictions as set forth below.

(b)      The License Equity shall be granted in accordance with the terms of the
License Equity Stock Transfer Agreement attached as Exhibit 1. Transfer of the
License Equity is subject to the requirements of Rule 144 of the Securities Act
of 1933 (“Rule 144”) and a lock up agreement between the parties such that no
shares of the Licensed Equity shall be transferable to third parties for a
period of six (6) months from the Closing as defined hereunder. The License
Equity will held in escrow pursuant to the terms of the License Equity Escrow
Agreement attached as Exhibit 2. Upon notice of designation of each Joint
Product (up to ten (10) Joint Products) the escrow agent will be instructed to
release to SourceOne a number of License Equity shares with a Release Value
approximately equal to the lesser of (i) One Hundred and Ten Thousand Dollars
($110,000) or (ii) the total Release Value of all remaining shares of License
Equity held in escrow. Any License Equity still held in escrow after four years
from the Closing will be divided evenly between SourceOne and Cardium with half
of the remaining shares being released to SourceOne and the other half of the
remaining shares being released to Cardium to cancel, hold, or sell at its
election.

4.      Equity Cross Investment

(a)      Cardium will purchase an option to acquire a Fifteen Percent
(15%) ownership interest in SourceOne (calculated on a fully-diluted basis) (the
“Option”) at the Closing. Cardium will purchase the Option for the price of
Seven Hundred and Fifty Thousand Dollars ($750,000) (the “Option Consideration”)
and SourceOne will apply such amount to the purchase from Cardium of One Million
Five Hundred Thousand (1,500,000) shares of Cardium’s common stock (“Cross
Investment Equity”), the value per share of the Cardium stock to be calculated
by the greater of (i) the fifteen (15) day volume-weighted average closing price
of Cardium stock as of the date of closing, or (ii) $0.50 per share. The sale
and transfer of the Cross Investment Equity shall be subject to certain
restrictions as set forth below.

(b)      The Cross Investment Equity will be available for sale and trade
subject to Rule 144 and the following schedule: (i) the first tranche, of 25% of
the Cross Investment Equity (up to 375,000 shares), will be available for sale
and transfer six (6) months from the Closing;

 

- 5 -



--------------------------------------------------------------------------------

(ii) a second tranche of shares, consisting of 25% of the Cross Investment
Equity (up to 375,000 shares), will be available for sale and transfer nine
(9) months from the Closing; (iii) a third tranche of shares, consisting of 25%
of the Cross Investment Equity (up to 375,000 shares), will be available for
sale and transfer twelve (12) months from the Closing; and (iv) a fourth and
final tranche of shares, consisting of 25% of the Cross Investment Equity (up to
375,000 shares), will be available for sale and transfer eighteen (18) months
from the Closing. All Cross-Investment Equity may be used by SourceOne to fund
ordinary Working Capital. All Cross Investment Equity will be granted in
accordance with the terms of the Cross Investment Equity Stock Transfer and
Option Purchase Agreement and deposited with an escrow agent pursuant to the
Cross Investment Equity Escrow Agreement attached as Exhibit 3 and Exhibit 4
respectively.

5.       Joint Products

 (a)      SourceOne will, as requested by Cardium, apply its commercially
reasonable efforts to jointly develop with Cardium (i) up to five (5) products
employing SourceOne Technology, through an appropriate FDA registration pathway
with properly designed and powered clinical studies to secure or support
relevant clinical claims (e.g. as a Medical Food or Pharmaceutical) and (ii) up
to five (5) products employing SourceOne Technology for Nutraceutical channels
(“Joint Product”) Each Joint Product will be designated by Cardium in writing,
and may be branded and marketed as MedPodium or Cardium products or such other
brand as Cardium may determine. Except as otherwise set forth in this Section 5,
and the provision of information related to Prospective Products as provided
under Section 9, Cardium shall be solely responsible for the Product Development
of Joint Products, and shall own all regulatory applications, filings, approvals
and licenses for each Joint Product. SourceOne will contribute Ninety Thousand
Dollars ($90,000) (the “SourceOne Capital Contribution”) to the development of
each Joint Product and shall use its commercially reasonable best efforts to
advise and provide technical assistance to Cardium in the development of Joint
Products.

 (b)      Upon designation of a Joint Product, Cardium will provide to SourceOne
notice of such designation and a plan setting forth the tasks needed for the
development of the Joint Product and the number of hours and party assigned to
each task (“Work Plan”). SourceOne will reasonably cooperate as requested by
Cardium in the development of the Work Plan. Cardium will also provide to
SourceOne a budget for the projected Product Development Costs of the Joint
Product, including the projected Product Development Contribution required for
the development of the Joint Product (the “Product Development Budget”).
SourceOne will have forty five (45) days after receipt of the Product
Development Budget to provide to Cardium the SourceOne Capital Contribution for
such Joint Product, provided that the total amount of all SourceOne Capital
Contributions will not exceed the cumulative Release Date Value of all License
Equity released from escrow. If at any time during the development of a Joint
Product it is determined that additional capital is required in excess of that
projected in the Product Development Budget, Cardium will provide to SourceOne a
supplemental Product Development Budget (“Supplemental Product Development
Budget”) including the amount of further capital required. SourceOne will have
the option but not an obligation to contribute up to 25% of the capital required
for any Excess Budget (“Excess Budget Contribution”), if SourceOne provides
Cardium notice of intent to make such a contribution within thirty (30) days of
receipt of the Product Development Budget (or Supplemental Product Development
Budget) and does

 

- 6 -



--------------------------------------------------------------------------------

contribute such capital within ninety (90) days of the date the capital is
projected to be spent under the Product Development Budget (or Supplemental
Product Development Budget), with the amount of any such contribution calculated
into the SourceOne profit share as described below. If SourceOne fails to
contribute 25% of the capital required for any Excess Budget of a Joint Product,
SourceOne’s right to make any future Excess Budget Contribution for that Joint
Product will be waived.

 (c)      “Profit” shall mean, with respect to sales of a Joint Product in a
calendar quarter, all actual invoiced sales of a Joint Product sold by Cardium,
its affiliates or their respective sublicensees in such calendar quarter less
(i) the costs of goods sold as determined in accordance with GAAP;
(ii) Marketing Costs allocable to sales of the Joint Product; (iii) reasonable
general administrative and overhead costs allocable to the Joint Product;
(iv) returns, recalls, breakage, uncollected debt, credits or allowances, if
any, given or made in the ordinary course of business consistent with past
practice; (v) sales, use, value added or other excise taxes, if any, imposed on
the sale by any governmental entity; (vi) royalties owed by SourceOne to
licensors of SourceOne owned or controlled intellectual property for the sale of
such Joint Product by Cardium or its affiliates; and (vii) royalties owed by
Cardium to licensors of Cardium owned or controlled intellectual property for
the sale of such Joint Product by Cardium or it’s affiliates. Cardium shall pay
to SourceOne’s licensor as SourceOne shall direct, the amounts described in
clause (vi) above concurrently with SourceOne’s share of Joint Product Profit,
and shall pay the amounts described in clause (vii) above directly to the
licensors of Cardium.

 (d)      “Loss” shall mean, with respect to sales of a Joint Product in a
calendar quarter, the amount that invoiced sales of a Joint Product sold by
Cardium, its affiliates or their respective sublicensees in such calendar
quarter are exceeded by (i) the costs of goods sold as determined in accordance
with GAAP; (ii) Marketing Costs allocable to sales of the Joint Product;
(iii) reasonable general administrative and overhead costs allocable to the
Joint Product; (iv) returns, recalls, breakage, uncollected debt, credits or
allowances, if any, given or made in the ordinary course of business consistent
with past practice; (v) sales, use, value added or other excise taxes, if any,
imposed on the sale by any governmental entity; (vi) royalties owed by SourceOne
to licensors of SourceOne owned or controlled intellectual property for the sale
of such Joint Product by Cardium or its affiliates; and (vii) royalties owed by
Cardium to licensors of Cardium owned or controlled intellectual property for
the sale of such Joint Product by Cardium or it’s affiliates.

 (e)      Within sixty (60) days after the end of each calendar quarter during
the term of this Agreement, and within sixty (60) days following the expiration
or termination of this Agreement, Cardium shall furnish to SourceOne a written
report (the “Quarterly Product Report”) showing in reasonably specific detail as
to each Joint Product and on a country-by-country basis, (i) the calculation of
Profit or Loss; (ii) the withholding taxes, if any, required by law to be
deducted with respect to such sales; and (iii) the exchange rates, if any, used
in determining the amount of United States dollars. Within six (6) months after
the end of the annual period, Cardium shall also provide to SourceOne a final
annual report in which a “true-up” calculation reconciles any additional credits
or debits arising during such calendar year that have not previously been
accounted for, or were inaccurately accounted for, in the Quarterly Product
Reports. All amounts in any such written report shall be expressed in United
States

 

- 7 -



--------------------------------------------------------------------------------

dollars. With respect to sales of Joint Products invoiced in a currency other
than United States dollars, all such amounts shall be expressed both in the
currency in which the distribution is invoiced and in the United States dollar
equivalent. The United States dollar equivalent shall be calculated using the
average of the exchange rate (local currency per US $1) published in The Wall
Street Journal, Western Edition, under the heading “Currency Trading” on the
last business day of each month during the applicable calendar quarter.

 (f)       Beginning in the first quarter in which Product Launch occurs and in
each quarter thereafter, in the event of a Loss with respect to a Joint Product,
and provided that SourceOne has not waived the right to make an Excess Budget
Contribution for that Joint Product, SourceOne may elect to make a contribution
(“Market Development Contribution”) of up to 25% of the amount of the Loss, the
funds for which shall be provided to Cardium within thirty (30) days of
SourceOne’s receipt of the Quarterly Product Report. If SourceOne fails to make
a Market Development Contribution of the full 25% of any Loss, SourceOne’s right
to make any future Market Development Contributions for that Joint Product will
be waived. Any Loss not compensated for by a Market Development Contribution
from SourceOne will be considered a Market Development Contribution by Cardium.

 (g)      Profits from a Joint Product will be divided 25% to SourceOne and 75%
to Cardium, provided that no Excess Contribution was used or incurred for the
Joint Product. If an Excess Contribution was used or incurred for the Joint
Product and SourceOne contributed less than 25% of the total Joint Product
Contribution to that Joint Product (e.g. as a result of opting out of or
providing less than 25% of any Excess Budget or Market Development
Contribution), SourceOne’s share of the Profits shall be adjusted to the
percentage of the total Joint Product Contribution it had contributed for the
Joint Product (the “Amended Profit Share Percentage”), which shall be subject to
future adjustments in the event of any future quarterly Loss. Profits will be
payable by Cardium sixty (60) days following the end of each financial quarter
in which such Profits were realized. The Joint Product Contribution of each
party will be calculated as of the last day of the quarter in which the Profits
were realized.

 (h)      Upon the written request of SourceOne and not more than once in each
calendar year, Cardium shall permit an independent certified public accounting
firm of nationally recognized standing, selected by SourceOne and reasonably
acceptable to Cardium, at SourceOne’s expense, to have access during normal
business hours to such of the records of Cardium as may be reasonably necessary
to verify the accuracy of the payment reports hereunder for any year ending not
more than twenty four (24) months prior to the date of such request. If such
accounting firm concludes that additional amounts were owed during the audited
period, then the parties agree to meet and discuss the calculation of the
additional amounts. If it is determined that Cardium still owes the additional
amounts, then Cardium shall pay such additional amounts within thirty (30) days
of the date SourceOne delivers to Cardium such accounting firm’s written report
so concluding.

 (i)       All payments by a party to the other party under this Agreement shall
be paid in United States dollars and all such payments shall be originated from
a United States bank located in the United States and made by bank wire transfer
in immediately available funds to such account as the payee shall designate.

 

- 8 -



--------------------------------------------------------------------------------

 (j)      SourceOne shall exercise commercially reasonable care to maintain any
licenses which cover a Joint Product, and or its sale, offer for sale,
distribution, promotion, importation, exportation, or use, in good standing, and
SourceOne shall promptly notify Cardium if any such license is terminated.

6.       Intellectual Property.

 (a)      Limited Trademark License.  Subject to the terms of this Agreement,
SourceOne hereby grants to Cardium and any of its sublicensees the right to use
any trademark owned, licensed, or controlled by SourceOne in connection with the
promotion, Marketing, advertising, or commercialization of any Licensed Product.

 (b)      Product Names and Logos.  All original trademarks, including names and
logos created and used to market Licensed Product shall be exclusively owned by
Cardium (“Trademarks”). Nothing contained in this Agreement shall grant to
SourceOne any right, title or interest in the Trademarks, whether or not
specifically recognized or perfected under applicable laws, and SourceOne
irrevocably assigns to Cardium all such right, title, and interest, if any, in
any Trademarks.

 (c)      Notification of Infringement and Enforcement.  SourceOne shall notify
Cardium of any infringement or misuse of the Trademarks of which SourceOne
becomes aware. Cardium shall be solely responsible for prosecution and
enforcement of any infringement of the Trademarks.

 (d)      Patents.  Any invention created or conceived during the development of
any Licensed Product will be the exclusive property of Cardium. SourceOne hereby
assigns any such invention to Cardium and SourceOne agrees to execute any
documents requested to effect and/or record such an assignment to Cardium, and
to secure patent protection thereon in the United States or any foreign
jurisdiction.

7.       Non-Compete. During the term of this Agreement, SourceOne will not
promote, sell, license, or sublicense, any product that competes with any
Schedule B Product, Technology Product, or Joint Product.

8.       Third Party Contractors. Cardium may select and contract with third
parties to handle manufacturing, clinical trials, Fulfillment, Distribution,
Marketing, Customer Service or any other task relating to any Licensed Product.

9.       Associated Technical Cooperation and Assistance for Licensed Products.
Upon the written request of Cardium in connection with a potential Licensed
Product (“Prospective Product”), SourceOne shall provide Cardium with all
requested technical cooperation and assistance to enable a full and complete
assessment of: (i) the characteristics of the Prospective Product, including
without limitation its ingredients and their sources, formulation, costs of
production and potential uses relative to competitive products (“Product
Characteristics”); (ii) the Prospective Product’s safety and risk profile
relative to potential uses as reflected in any

 

- 9 -



--------------------------------------------------------------------------------

corresponding product complaints or reports (the “Product Safety Profile”);
(iii) the means and cost of potential modifications of the Prospective Product
selected by Cardium; and (iv) any other information related to or useful for the
effective Product Development and/or commercialization of the Prospective
Product by Cardium or its transferee.

10.      Adverse Reaction Reporting.  SourceOne shall keep Cardium informed of
information in its possession or coming into its possession or control
concerning side effects, injury, toxicity or sensitivity reaction and incidents
of severity thereof associated with commercial and clinical uses, studies,
investigations or tests of SourceOne Technology, whether it relates to a
Prospective Product or a Licensed Product. Cardium shall be responsible for any
required filing with the FDA of any adverse reaction reports that Cardium
receives regarding any Licensed Product.

11.      Advisory Board.        SourceOne will cooperate with Cardium to
establish and operate an advisory board of three to five advisors acceptable to
Cardium and having relevant experience and expertise related to the development
and commercialization of Nutraceutical, Pharmaceutical and Medical Food
products. The Advisory Board may be requested by Cardium to advise on any
aspects related to the development of Prospective Products or Licensed Products
including, without limitation, advising on medical need, scientific validity of
ingredients, clinical pathway, appropriate study design and end points, as well
as market analysis and competitive landscape. The Advisory Board shall have no
authority to bind the parties pursuant to any aspect of this agreement or any
other obligations of the parties.

12.      Market and Brand Development.  SourceOne will use its commercial best
efforts to provide Cardium with the benefit of SourceOne’s extensive network and
nutraceutical and marketing expertise in support of Cardium initiatives and/or
joint initiatives including providing marketing and technical assistance to
Cardium, securing expert advice and representation, assisting and advising on
publication initiatives and international strategies, presenting and displaying
Licensed Product in SourceOne booths at trade shows, and allowing Cardium the
option of having employees or other representatives present in SourceOne booths
at trade shows.

13.      Right to Last Offer.    During the term of this Agreement, in the event
that SourceOne receives a bona fide offer to acquire all or a portion of its
business, SourceOne shall promptly notify Cardium of the offer and whether or
not it intends to negotiate with the offeror, making all relevant information
related to the offer and SourceOne available to Cardium. In the event that
SourceOne and the offeror proceed to negotiate, SourceOne shall, before
committing in any way to pursue or to close the potential purchase transaction,
provide Cardium with the opportunity to acquire SourceOne on substantially the
same terms as the potential buyer has offered to SourceOne. Cardium shall have
thirty (30) calendar days time within which to complete any reasonably requested
due diligence and to accept the offer on such agreed terms, and if Cardium
declines or otherwise fails to accept the offer on such terms, SourceOne would
be free to complete the transaction on the terms as presented to Cardium.

14.      Right to Participate in Future Equity Sales.    During the term of this
Agreement, in the event SourceOne receives a bona fide offer to purchase equity
or other ownership interest in SourceOne, SourceOne shall promptly notify
Cardium of the offer and whether or not it

 

- 10 -



--------------------------------------------------------------------------------

intends to negotiate with the offeror, making all relevant information related
to the offer and SourceOne available to Cardium. In the event that SourceOne and
the offeror proceed to negotiate, SourceOne shall, before committing in any way
to pursue or to close the potential transaction, provide Cardium with the
opportunity to purchase equity or other ownership interest on substantially the
same terms as the potential investor has offered to SourceOne. Cardium shall be
given thirty (30) calendar days time within which to complete any reasonably
requested due diligence and, at its sole discretion, to invest in SourceOne on
the same terms as the other investors.

15.     Confidentiality.

 (a)      To assure the protection and preservation of confidential and/or
proprietary information to be disclosed or made available by one party (the
“Disclosing Party”) (including without limitation its or its affiliate’s
officers, employees, consultants, advisors, affiliated personnel and other
recipients of its own or its affiliate’s or third-party confidential and/or
proprietary information) to the other party (the “Recipient”) in connection with
the business dealings between the parties pursuant to this Agreement
(hereinafter collectively referred to as the “Relationship”), each party agrees
to hold the Confidential Information of the other party in trust and confidence
and not to use or disclose such Confidential Information except (i) to those of
its employees or consultants who are involved in performing services in
connection with this Agreement or the development of Licensed Products, and are
under an obligation of confidentiality that would protect such information,
(ii) to third parties who are involved in performing services in connection with
this Agreement or the development of Licensed Products, and are under an
obligation of confidentiality that would protect such information, (iii) by
either party to any governmental or regulatory authorities as contemplated by
the terms hereof in connection with Licensed Products manufactured or sold under
this Agreement or (iv) as otherwise approved by the Disclosing Party in writing.
All Confidential Information, including all copies thereof, shall remain the
property of the Disclosing Party, and shall be returned to the Disclosing Party
or destroyed (completion of which Recipient shall acknowledge in writing if
requested) upon the earlier of the following: (i) the Disclosing Party’s request
for such return or destruction; or (ii) termination of the Relationship.

  (b)      “Confidential Information” shall be deemed to include (except as
otherwise noted below) any information provided by the Disclosing Party to
Recipient, including without limitation any process or technique, any
composition of matter, design, plan or formula, any results, or any other
information relating to any conception, research or development project, product
or product candidate, clinical or other study protocol, manufacturing or
marketing, servicing, financing or personnel matter, relating to the Disclosing
Party, its present or future products or techniques, sales, suppliers,
customers, employees, consultants, academic or corporate collaborators,
assignors or licensors, investors or business, whether in oral, written, graphic
or electronic form.

 The term “Confidential Information” shall not be deemed to include information
to the extent that Recipient can establish by competent written proof that the
information:

 

     (i)       Was already in the public domain at the time of its disclosure by
the Disclosing Party;

 

- 11 -



--------------------------------------------------------------------------------

  (ii) After disclosure, became part of the public domain by publication or
otherwise, except by (i) breach of this Agreement by Recipient or
(ii) disclosure by any person, company or affiliate having an obligation of
confidentiality to the Disclosing Party or an affiliate with respect to the
information;

 

  (iii) Was already in Recipient’s possession at the time of disclosure by
Disclosing Party;

 

  (iv) Was received by Recipient from a third party who had the lawful right to
disclose the Confidential Information and who had not obtained the Confidential
Information either directly or indirectly from Disclosing Party; or

 

  (v) Was required by law or governmental regulation to be disclosed.

In the event that Confidential Information is required to be disclosed pursuant
to subsection (v), Recipient shall notify Disclosing Party sufficiently in
advance of any proposed disclosure to allow the Disclosing Party to assert
whatever exclusions, exemptions or protective treatments may be available to it
under such law or regulation. In the event disclosure is required by law or
regulation, Recipient will disclose only the minimum amount of Confidential
Information required by such law or regulation. In addition, specific
Confidential Information shall not be deemed to be in the public domain nor in
Recipient’s possession simply as a result of broader or related information
being in the public domain or in Recipient’s possession.

16.    Closing.  Subject to the terms and conditions hereof, the closing of the
transactions contemplated by this Agreement (the “Closing”) will take place at
9:30 a.m. (EST) on December 20, 2011. The Closing may be effected by the
delivery of documents via e-mail, facsimile and/or overnight courier.

17.    Corporate Authority.  In addition to any other required approvals,
SourceOne will deliver to Cardium, prior to the Closing, 100% approval of this
transaction by SourceOne members.

18.    Indemnity By SourceOne.  Except to the extent such claims arise from or
are related to the matters identified in Section 19, SourceOne shall indemnify
and shall hold harmless Cardium and its affiliates, officers, directors,
employees, agents and customers from and against any and all costs (including
reasonable legal fees), damages, expenses, losses, suits, claims and demands, in
any manner caused by, resulting from or arising out of (i) any breach of this
Agreement by SourceOne; (ii) any third party claim or suit related to the
negligent or willful misconduct of SourceOne or it affiliates, officers,
directors, employees; or (iii) a claim by a third party that the manufacture,
importation, or sale of any Licensed Product comprising SourceOne Technology or
any component thereof infringes such third party’s intellectual property rights.

 

- 12 -



--------------------------------------------------------------------------------

19.    Indemnity By Cardium.  Cardium shall indemnify and hold harmless
SourceOne and its affiliates, officers, directors, employees, agents and
customers from and against any and all costs (including reasonable legal fees),
damages, expenses, losses, suits, claims and demands, in any manner caused by,
resulting from or arising out of (i) any breach of this Agreement by Cardium or
(ii) any third party claim or suit related to the negligent or willful
misconduct of Cardium or its affiliates, officers, directors or employees,
except and to the extent such claims arise from or are related to the matters
identified in Section 18.

20.    Insurance.  Each of SourceOne and Cardium shall maintain in full force
and effect during the term of this Agreement comprehensive general liability
insurance coverage, including contractual liability and products/completed
operations liability coverage, with a minimum of a [Three Million Dollars
($3,000,000)] combined single limit for bodily injury and property damage per
occurrence, with a responsible insurance carrier. Such insurance shall be on an
occurrence basis; that is, it shall cover any claim made for injuries or damages
arising out of an event occurring during the term of the policy regardless of
whether the claim is made after the expiration of the term of the policy.

21.    Independent Contractors.  The relationship of Cardium and SourceOne
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed to give either Party the power to
direct and control the day-to-day activities of the other, or allow SourceOne to
create or assume any obligation on behalf of Cardium for any purpose whatsoever.
All financial and other obligations associated with SourceOne’s business are the
sole responsibility of SourceOne.

22.    Term.  The initial term of this Agreement shall begin on the Effective
Date, and unless earlier terminated by either party as provided under Sections
23 or 24, shall end on the Tenth (10th) anniversary of the Effective Date (the
“Initial Term”). This Agreement shall automatically renew for additional one
year terms (each a “Renewal Term”) after the end of the Initial Term unless
either party gives the other notice of termination (a “Termination Notice”) at
least 180 days before the end of the Initial Term or a Renewal Term. The “Term”
shall include the Initial Term and all Renewal Terms.

23.    Termination by Cardium.    Cardium may terminate this Agreement:

(a)      If SourceOne breaches any of its material obligations, covenants or
conditions that this Agreement requires or contains and SourceOne fails to
remedy the breach within 60 days after receipt from Cardium of written notice of
the breach; or

(b)      If SourceOne makes an assignment for the benefit of its creditors,
commits an act of bankruptcy, or has a receiver appointed (each a “SourceOne
Bankruptcy Event”).

(c)      In the event a SourceOne Bankruptcy Event occurs, SourceOne shall be
deemed to have granted Cardium a fully-paid, exclusive and transferable
royalty-free license to make, have made, import, sell, offer for sale and
otherwise commercialize Licensed Products. Any Cross Investment Equity or
License Equity held in escrow at the time of the SourceOne Bankruptcy Event will
be returned to Cardium.

 

- 13 -



--------------------------------------------------------------------------------

24.    Termination by SourceOne.    SourceOne may terminate this Agreement:

(a)      If Cardium breaches any of its material obligations, covenants or
conditions that this Agreement requires or contains and Cardium fails to remedy
the breach within 60 days after receipt from SourceOne of written notice of the
breach; or

(b)      If Cardium makes an assignment for the benefit of its creditors,
commits an act of bankruptcy, or has a receiver appointed.

25.    Effect of Termination.     Termination of this Agreement shall be without
prejudice to any rights that may have accrued to SourceOne or Cardium at the
date of termination (including without limitation Cardium’s rights to make, have
made, import, sell, offer for sale or otherwise commercialize Licensed Products
developed during the term of the Agreement). The provisions of Sections 14-15,
17-19, 23-25, and 27-34 shall survive the termination or expiration of this
Agreement.

26.     Force Majeure.     If any party to this Agreement is prevented from
performing any of its obligations under this Agreement or is substantially
delayed in such performance by reason of any cause beyond its control, including
any governmental restrictions, acts of God, crop shortages, riots, war, fire,
labor disputes, or other causes of force majeure, it shall be excused from the
performance of its obligations effected by the reasons referred to, or from the
delay in such performance.

27.     Severability.     If any section or portion of this Agreement violates
any applicable law, such section or portion shall be inoperative. If a court of
competent jurisdiction rules that any provision set forth in this Agreement is
unenforceable, then such provision shall be deemed modified to the extent that,
in the court’s opinion, is necessary to make it enforceable. The remainder of
the Agreement shall remain valid and shall continue to bind the parties.

28.     Successors and Assigns; SourceOne Purchase Transaction.  This Agreement
shall be binding and inure to the benefit of each of the parties and its
successors and assigns; provided that SourceOne may not transfer or assign this
Agreement without the prior written consent of Cardium, such consent not to be
unreasonably withheld or delayed.

29.      Notices.        Any notice or communication that a party may or must
give under this Agreement or concerning it shall be in writing. Notice is given
when personally delivered or deposited in the U.S. mail, first class, postage
prepaid, return receipt requested, directed to the respective parties as
follows:

 

  (a) Notices to Cardium Therapeutics, Inc., MedPodium Health Products, Inc., or
MedPodium Health Sciences, Inc., shall be addressed to:

MedPodium Health Sciences, Inc.

Cardium Therapeutics, Inc.

12255 El Camino Real, Suite 250

San Diego, CA 92130

Attn: Tyler Dylan-Hyde

 

- 14 -



--------------------------------------------------------------------------------

  (b) Notices to SourceOne shall be addressed to:

Source One Global Partners, LLC

445 E. Illinois, Suite 345

Chicago IL, 60611

Attn: Jesse Lopez

Either party may advise the other by notice of changes of address or additional
addresses for the giving of notices.

30.      Waiver.     No waiver by a party of any breach, default, or violation
of any term, warranty, representation, agreement, covenant, condition, or
provision of this Agreement shall constitute a waiver of any subsequent breach,
default, or violation of the same or other term, warranty, representation,
agreement, covenant, condition, or provision.

31.      Entire Agreement.        This Agreement and the Exhibits attached to
this Agreement of even date herewith between Cardium and SourceOne contain all
of the terms, warranties, representations, agreements, covenants, conditions,
and provisions the parties have agreed upon with respect to the subject matter
of this Agreement and merges and supersedes all prior agreements,
understandings, and representations relating to such subject matter. This
Agreement shall not be altered or changed except by a writing signed by the
Chief Executive Officer or Chief Business Officer on behalf of Cardium and by
the President of SourceOne.

32.      Dispute Resolution and Governing Law.

  (a)      In order to encourage each party to resolve any dispute without
resorting to legal action, the parties agree to submit any dispute between them
arising out of this Agreement to mediation before a mutually-agreeable Judicate
West mediator handling commercial disputes in San Diego, California prior to the
filing of any legal action. In the event that the parties cannot agree on such a
Judicate West mediator, then the mediator proposed by each of the parties shall
meet and they shall select a mediator to handle the matter. The mediator shall
attempt to bring the parties to a mutually-agreeable resolution of the dispute.
In the event the parties cannot reach agreement, the mediator shall request
confidential position statements from each party, including any additional
documentation deemed pertinent by the mediator, and shall thereafter deliver a
proposed mediator’s settlement to the parties. Each party shall advance the
costs equivalent to one full day of mediation to the mediator prior to the
mediation. In the event the parties reach agreement, any excess amount paid
shall be returned equally to the parties. In the event the parties do not reach
agreement, any excess of amount paid shall be returned to the party whose final
proposal as reflected in its position statement is closest to that proposed in
the mediator’s settlement, and any amount remaining due shall be paid by the
party whose final proposal as reflected in its position statement is furthest
from that proposed in the mediator’s settlement.

 

- 15 -



--------------------------------------------------------------------------------

(b)      This Agreement shall be governed by and construed according to the laws
of the State of California, and each party voluntarily submits to the personal
jurisdiction of the courts of the State of California, which courts shall have
exclusive jurisdiction over any dispute arising out of the construction,
interpretation, or enforcement of this Agreement. In order to further encourage
each party to resolve any potential dispute without resorting to legal action,
any action commenced by SourceOne shall be brought in an appropriate California
court located in San Diego, California, any action commenced by Cardium shall
brought in an appropriate California court located in San Francisco, California,
and each party agrees to submit to the exclusive jurisdiction of such court.
Each party further agrees that service of process by U. S. Certified Mail to
such party’s address for notices set forth in this Agreement shall be effective
service of process with respect to any disputes arising out of this Agreement.

33.    Interpretation.    This Agreement shall be construed as a whole according
to the fair meaning of its language and, regardless of who is responsible for
its original drafting, shall not be construed for or against either party. The
captions of the various sections of this Agreement are included for convenience
of reference only and shall in no way effect the construction or interpretation
of this Agreement.

34.    Counterparts.  This Agreement may be executed in more than one
counterpart, each of which will be an original, and all of which shall be deemed
to be one and the same instrument. For this purpose, signature pages transmitted
by facsimile or PDF shall be deemed to be original signature pages

[signature page to follow]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has executed this Agreement on the day and year
first above written.

 

  SOURCE ONE GLOBAL PARTNERS, LLC   By:  

/s/ Jesse Lopez

      Jesse Lopez, President, CEO and Manager   CARDIUM THERAPEUTICS, INC.  
MEDPODIUM HEALTH SCIENCES, INC.   MEDPODIUM HEALTH PRODUCTS, INC.   By:  

/s/ Tyler Dylan-Hyde

      Tyler Dylan-Hyde, Chief Business Officer

 

- 17 -



--------------------------------------------------------------------------------

APPENDIX A

CoQsource® Coenzyme Q10

 

200 Q10 Ubiquinone (50, 100, 120, 200mg)

 

201  20% Q10 Ubiquinone

 

202 QH-Ubiquinol (50, 100, 120, 200mg)

 

203  20% QH-Ubiquinol

 

204 Q10 Ubiquinone Stickpack (50mg/Pack)

 

205 Q10 Ubiquinone Powder (35mg/g)

 

206 Q10 Ubiquinone Powder(100mg/g)

 

207 10% Q10 Ubiquinone Beverage Premix

Also available in various proprietary formulas.

OmegaChoiceTM Omega-3 EPA/DHA

 

TRIGLYCERIDES

 

310 TG 18:12

 

311 TG 33:22

 

312 TG 35:25

 

313 TG 65:10

 

314 TG 35:35

 

315 TG 12:48

 

316 TG 28:28

 

317 TG 10:80

 

318 TG 30:20

 

319 TG 30:20

ETHYLESTERS

 

320 EE 65:10



--------------------------------------------------------------------------------

321 EE 10:80

 

322 EE 33:5

 

323 EE 33:22

Also available in various proprietary formulas and custom formulations

Award Winning CholesstrinolTM Formulas

 

3021 5% PMF Citrus Flavonoids & 5% Palm Tocotrienols

 

3022 40 % PMF Citrus Flavonoids & Palm Tocotrienols

 

3023 5% PMF Citrus Flavonoids& 5% Palm Tocotrienols & 5% Q10 Ubiquinone

 

3024 5% PMF Citrus Flavonoids & 5% Palm Tocotrienols & 50% Omega-3 EE

 

3025 5% PMF Citrus Flavonoids & 5% Palm Tocotrienols & Plant Sterols

Cardiokinase®

 

1510 Nattokinase PN20K

 

1520 Nattokinase / PS

Vitamin D

 

2510 Vitamin D

 

2511 Vitamin D-sorbTM, 12,500 IU

 

2512 Vitamin D-sorbTM, 500 IU

 

2513 Vitamin D-sorbTM, 2,000 IU

Resveratrol

 

910 Resveratrol

 

911 Vineatrol

High Potency Citrus Extracts

 

810 90% PMF-sourceTM Citrus Flavonoids

 

811 5% PMF-sourceTM Citrus Flavonoids

 

- 2 -



--------------------------------------------------------------------------------

812 HO-PMF-sourceTM Citrus Flavonoids

 

813 Citrus Limonoids

 

814 Eriocitrin-sourceTM

 

815 Apigenin

 

816 Diosmin

 

817 Naringin

 

818 Naringenin

 

819 Neohesperidin

 

820 Persicogenin

 

821 Rutin

 

822 Quercetin

Also available in various proprietary formulas.

Proprietary Formulas

 

3010 10% Q10 Ubiquinone & 5% Palm Tocotrienols

 

3011 10% Q10 Ubiquinone & 10% QH-Ubiquinol

 

3012 10% Q10 Ubiquinone & 50% Omega-3 EE

 

3013 5% Q10 Ubiquinone & 50% Omega-3 EE Liquid

 

3014 50% Omega-3 & 5% Citrus Flavonoids

 

3015 50% Omega-3 & 5% Citrus Flavonoids & 5% Q10 Ubiquinone

 

3016 Tongkat Ali-SourceTM with Q10 Ubiquinone

 

3017 Tongkat Ali-SourceTM with PMF Citrus Flavonoids

 

3018 Tongkat Ali-SourceTM with PMF Citrus Flavonoids + Q10

 

3019 Tongkat Ali-SourceTM with Q10 Ubiquinone + MCT

TocoSource® Tocotrienols

 

410 10% Palm Tocotrienols

 

- 3 -



--------------------------------------------------------------------------------

411 30% Palm Tocotrienols

 

412 50% Palm Tocotrienols

 

413 70% Palm Tocotrienols

 

414 90% Palm Tocotrienols

 

415 50% Annatto Tocotrienols

Also available in various proprietary formulas.

SterolSource® Phytosterols

 

1310 SterolSource® Plant Sterols

Also available in various proprietary formulas.

GammaSource® Tocopherols

 

500 10% Mixed Tocopherols

 

501 70% Mixed Tocopherols

 

502 30% Mixed Tocopherols

 

503 90% Mixed Tocopherols

 

504 30% D-Gamma Tocopherol

 

505 50% D-Gamma Tocopherol

 

506 90% D-Gamma TocopheroL

Cardio E® Naturally Balanced E Isomers

 

600 10% Cardio E® Naturally Balanced E Isomers

 

601 Cardio EW Naturally Balanced E Isomers

 

- 4 -



--------------------------------------------------------------------------------

L-Carnitine

 

2610 SynergyCTM L-Carnitine Phytate

Tongkat Ali-SourceTM

 

710 Tongkat Ali-SourceTM

 

711 Tongkat Ali-SourceTM High Potency

Also available in various proprietary formulas.

Phytonutrients

 

1130 Olive Leaf Extract

 

1140 Rhamnose

Chonodroitin

 

1510 Chondroitin 90

Red Yeast

 

1700 Red Yeast Rice

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT 1

License Equity Stock Transfer Agreement



--------------------------------------------------------------------------------

LICENSE EQUITY STOCK TRANSFER AGREEMENT

This License Equity Stock Transfer Agreement (“Agreement”) dated December 20,
2011, is made and entered into by and between Cardium Therapeutics, Inc., a
Delaware corporation (“Cardium”) and Source One Global Partners, LLC, an
Illinois limited liability company (“SourceOne”) with respect to the following
facts:

A.        This Agreement is being entered into in connection with that certain
Strategic Partnership Agreement dated as of December 20, 2011 (the “Strategic
Partnership Agreement”) by and between Cardium, MedPodium Health Sciences, Inc.,
and SourceOne.

B.        In connection with the Strategic Partnership Agreement, Cardium has
agreed to pay SourceOne a Technology and Product License Fee of Seven Hundred
and Fifty Thousand Dollars ($750,000) in the form of One Million Five Hundred
Thousand (1,500,000) shares of Cardium’s common stock (individually and
collectively referred to herein as the “Shares”) at a purchase price of Fifty
Cents ($0.50) per share.

NOW, THEREFORE, in consideration of the mutual covenants and consideration
contained herein and in the Strategic Partnership Agreement, and intending to be
legally bound, the parties agree as follows:

1.       Sale and Purchase of Stock. Cardium hereby sells to SourceOne and
SourceOne hereby purchases from Cardium the Shares, subject to the terms,
conditions, acknowledgments, representations and warranties stated herein.

2.       Lock Up. In addition to restrictions on transfer imposed under federal
and state securities laws, the Shares shall be held in escrow subject to the
terms of the License Equity Escrow Agreement and may not be sold or transferred
until released from escrow.

3.       Cardium Representations. Cardium hereby makes the following
acknowledgments, representations and warranties to SourceOne:

(a)        Cardium is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the corporate power and
authority to carry on its business as now conducted, and to own and operate the
properties and assets now owned and operated by it.

(b)        The issuance of the Shares has been duly authorized by all necessary
corporate action of Cardium and does not conflict with the terms of the bylaws,
certificate of incorporation or material agreements of Cardium.

4.       SourceOne Representations. SourceOne hereby makes the following
acknowledgments, representations and warranties to Cardium:

(a)        SourceOne is an “accredited investor” as that term is defined under
Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”) and the California Corporate Securities Law of
1968, as amended (the “Law”).



--------------------------------------------------------------------------------

(b)        An investment in the Shares is speculative and involves substantial
risk, including the risk that SourceOne may lose all amounts subscribed.

(c)        SourceOne is purchasing the Shares with its own funds, for its own
account and for investment purposes only and has no present intention, agreement
or arrangement for the distribution, sale, transfer, assignment, pledge,
hypothecation, encumbrance or other disposition, or subdivision, of the Shares.

(d)        The Shares have not been registered under the Securities Act, or
qualified under the Law, on the grounds, among others, that no distribution or
public offering of Cardium’s common stock is to be effected and such common
stock is being issued by Cardium without any public offering within the meaning
of section 4(2) of the Securities Act and section 25102(f) of the Law. SourceOne
understands that Cardium is relying in part on SourceOne’s representations
herein for purposes of claiming the exemption from registration under the
Securities Act provided by section 4(2) thereof and the exemption from
qualification under the Law provided by section 25102(f) thereof.

(e)        SourceOne’S overall commitment to investments that are not readily
marketable is not disproportionate to SourceOne’s net worth, and SourceOne’s
investment in the Shares will not cause such overall commitment to become
excessive. SourceOne has adequate means of providing for its financial
requirements, both current and anticipated, and has no need for liquidity in
this investment. SourceOne can bear and is willing to accept the economic risk
of losing its entire investment in the Shares.

(f)        SourceOne acknowledges that the sale of the Shares has not been
accompanied by the publication of any advertisement or by any general
solicitation.

(g)        SourceOne has had the opportunity to ask questions of, and receive
answers from, Cardium and its officers, directors and employees concerning
Cardium, the creation or operation of Cardium and the terms and conditions of
the offering of the Shares, and to obtain any additional information deemed
necessary. SourceOne has been provided with all materials and information
requested by it.

(h)        SourceOne hereby certifies it has such knowledge and experience in
financial and business matters (including experience within the industry in
which Cardium conducts and proposes to conduct its business) and that it is
capable of evaluating the merits and risks of an investment in Cardium.

(i)        SourceOne has conducted, and is relying exclusively on its own
investigation and review of Cardium and its current and proposed business,
management, properties and financial condition and the terms and conditions of
the sale of the Shares contemplated herein. SourceOne is thoroughly familiar
with all such matters.

5.       Restricted Securities.  The Shares will be “restricted securities” as
that term is defined in Rule 144 under the Securities Act, and the Shares must
be held indefinitely unless they are subsequently registered or qualified under
the Securities Act, the Law and other applicable securities laws or that
exemptions from such registration or qualification are available. Cardium is not
under any obligation to register Shares under the Securities Act or to comply
with the

 

- 2 -



--------------------------------------------------------------------------------

Regulation A or any other exemption if Rule 144 is not available for sales of
Shares. Each certificate representing Shares will bear a legend on the face
thereof (or on the reverse thereof with a reference to such legend on the face
thereof) in substantially the form set forth below, which legend restricts the
disposition of Shares otherwise than in accordance with this Agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE ENCUMBERED, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SAID ACT OR
AN OPINION OF COUNSEL, SATISFACTORY IN FORM AND SUBSTANCE TO THE ISSUER AND
CONCURRED IN BY THE ISSUER’S COUNSEL, TO THE EFFECT THAT SUCH REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR THAT SUCH TRANSACTION COMPLIES WITH RULES
PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER SAID ACT.

6.      Dispute Resolution and Governing Law.

(a)    In order to encourage each party to resolve any dispute without resorting
to legal action, the parties agree to submit any dispute between them arising
out of this Agreement to mediation before a mutually-agreeable Judicate West
mediator handling commercial disputes in San Diego, California prior to the
filing of any legal action. In the event that the parties cannot agree on such a
Judicate West mediator, then the mediator proposed by each of the parties shall
meet and they shall select a mediator to handle the matter. The mediator shall
attempt to bring the parties to a mutually-agreeable resolution of the dispute.
In the event the parties cannot reach agreement, the mediator shall request
confidential position statements from each party, including any additional
documentation deemed pertinent by the mediator, and shall thereafter deliver a
proposed mediator’s settlement to the parties. Each party shall advance the
costs equivalent to one full day of mediation to the mediator prior to the
mediation. In the event the parties reach agreement, any excess amount paid
shall be returned equally to the parties. In the event the parties do not reach
agreement, any excess of amount paid shall be returned to the party whose final
proposal as reflected in its position statement is closest to that proposed in
the mediator’s settlement, and any amount remaining due shall be paid by the
party whose final proposal as reflected in its position statement is furthest
from that proposed in the mediator’s settlement.

(c)    This Agreement shall be governed by and construed according to the laws
of the State of California, and each party voluntarily submits to the personal
jurisdiction of the courts of the State of California, which courts shall have
exclusive jurisdiction over any dispute arising out of the construction,
interpretation, or enforcement of this Agreement. In order to further encourage
each party to resolve any potential dispute without resorting to legal action,
any action commenced by SourceOne shall be brought in an appropriate California
court located in San Diego, California, any action commenced by Cardium shall
brought in an appropriate California court located in San Francisco, California,
and each party agrees to submit to the exclusive jurisdiction of such court.
Each party further agrees that service of process by U. S. Certified Mail to
such party’s address for notices set forth in this Agreement shall be effective
service of process with respect to any disputes arising out of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

7.      Attorneys Fees. If any dispute between or among any of the parties
hereto or any of their respective affiliates should result in litigation or
arbitration, the prevailing party or parties in such dispute shall be entitled
to recover from the other party or parties all reasonable fees, costs and
expenses of enforcing any right of the prevailing party or parties, including,
without limitation, reasonable attorneys’ fees and expenses, all of which shall
be deemed to have accrued on the commencement of such proceeding or action and
shall be paid whether or not such proceeding or action is prosecuted to
judgment. Any arbitration award, judgment or order entered in such proceeding or
action shall contain specific provision for the recovery of attorneys’ fees and
costs incurred in enforcing such award or judgment and an award of prejudgment
interest from the date of the breach at the maximum rate allowed by law. For the
purposes of this section, (a) attorneys’ fees shall include, without limitation,
fees incurred in post award or post judgment motions, contempt proceedings,
garnishment, levy, and debtor and third party examinations, discovery, and
bankruptcy litigation, and (b) prevailing party shall mean the party that is
determined in the arbitration or other proceeding to have prevailed or who
prevails by dismissal, default or otherwise.

8.      Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof, and it supersedes and
replaces any prior agreements, written or oral, regarding the same.

9.      Counterparts.  This Agreement may be executed in more than one
counterpart, each of which will be an original, and all of which shall be deemed
to be one and the same instrument. For this purpose, signature pages transmitted
by facsimile or PDF shall be deemed to be original signature pages.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  CARDIUM THERAPEUTICS, INC.   By:  

 

     Tyler Dylan-Hyde, Chief Business Officer   SOURCE ONE GLOBAL PARTNERS, LLC
  By:  

 

     Jesse Lopez, President, CEO and Manager

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT 2

License Equity Escrow Agreement

 

- 2 -



--------------------------------------------------------------------------------

LICENSE EQUITY ESCROW AGREEMENT

This License Equity Escrow Agreement (“Agreement”) dated December 20, 2011, is
made and entered into by and among Cardium Therapeutics, Inc., a Delaware
corporation (“Cardium”), Source One Global Partners, LLC, an Illinois limited
liability company (“SourceOne”) and Computershare Trust Company, N.A. (“Escrow
Agent”).

A.      This Agreement is being entered into in connection with that certain
Strategic Partnership Agreement dated as of December 20, 2011 (the “Strategic
Partnership Agreement”) by and between Cardium, MedPodium Health Sciences, Inc.
and SourceOne.

B.      In connection with the Strategic Partnership Agreement, Cardium and
SourceOne have entered into a License Equity Stock Transfer Agreement, pursuant
to which Cardium has agreed to issue to SourceOne and SourceOne has agreed to
purchase from Cardium One Million Five Hundred Thousand (1,500,000) shares of
Cardium’s common stock (the “Shares”).

C.      Under the terms of the License Equity Stock Transfer Agreement and the
Strategic Partnership Agreement, transferred Shares subject to lock up
provisions will be held in escrow under the terms and conditions contained in
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and intending to be legally bound, the parties agree as follows:

1.            Escrow of Shares, Voting Rights, Dividends.  Upon the closing of
the transactions under the Strategic Partnership Agreement, Cardium shall cause
to be issued into the name of Computershare Trust Company, N.A., as Escrow
Agent, FBO SourceOne and deposited with the Escrow Agent the Shares. During the
period of time in which the Shares are held by the Escrow Agent FBO SourceOne,
SourceOne shall be entitled to have the Shares voted pursuant to its
instructions. If, after the date of this Escrow Agreement, there is any change
in the Shares because of a merger, consolidation or reorganization of Cardium,
or if Cardium declares a stock split, reverse stock split or a similar change in
the capital structure of Cardium affecting the Shares generally, the amount of
the Shares shall be correspondingly adjusted. Any dividends paid in connection
with any of the Shares shall be held by the Escrow Agent FBO SourceOne and
released to SourceOne in connection with release of the corresponding Shares as
provided below.

2.            Release from Escrow.  The Shares shall be released from the
escrow, and certificates representing the released Shares shall be delivered
from the Escrow Agent to SourceOne in the name of SourceOne as instructed by
Cardium pursuant to the following: Upon notice to SourceOne by Cardium of
designation of a Joint Product, as that term is defined under the Strategic
Partnership Agreement, the Escrow Agent will be instructed by Cardium to release
and shall release to SourceOne a number of Shares with a Release Value (as that
term is defined under the Strategic Partnership Agreement) approximately equal
to the lesser of (i) One Hundred and Ten Thousand Dollars ($110,000) or (ii) the
total Release Value of all remaining shares of License Equity held in escrow.



--------------------------------------------------------------------------------

3.                  On the fourth anniversary of the Closing, as defined by the
Strategic Partnership Agreement, the Escrow Agent will release all Shares;
one-half to SourceOne in the name of SourceOne and one-half to Cardium.

4.                  Joint Instructions.    Notwithstanding any of the foregoing,
the Escrow Agent agrees to comply with any and all joint written instructions
received by it and signed by Cardium and SourceOne.

5.                  Escrow Agent Responsibilities.    The following provisions
shall apply to the Escrow Agent hereunder:

A.      The Escrow Agent and its agent and affiliates shall not be liable for
any action taken or omitted by it, or any action suffered by it to be taken or
omitted, in good faith and in the exercise of its own best judgment, absent
gross negligence or willful misconduct, and may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel, statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also to the truth and acceptability of any information therein
contained) which is believed in good faith by the Escrow Agent to be genuine and
to be signed or presented by SourceOne and Cardium. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement, unless evidenced by a writing delivered to the
Escrow Agent signed by SourceOne and Cardium. In performing any duties under
this Agreement, the Escrow Agent and its affiliates and agents shall not be
liable to any party for any incidental, indirect, special or consequential
damages of any nature whatsoever, including, but not limited to, loss of
anticipated profits, occasioned by a breach of any provision of this Agreement
even if apprised of the possibility of such damages, losses, or expenses, except
for gross negligence or willful misconduct on the part of the Escrow Agent.

B.      The Escrow Agent shall not be responsible for the sufficiency or
accuracy, the form of, or the execution, validity, value or genuineness of, any
document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any description therein, nor shall the
Escrow Agent be responsible or liable in any respect or on account of the
identity, authority or rights of the persons executing or delivering or
purporting to execute or deliver any document or property paid or delivered by
the Escrow Agent pursuant to the provisions hereof, if in all cases the Escrow
Agent acts in good faith, using reasonable judgment.

C.      The Escrow Agent may at any time resign and thereupon be discharged of
its duties as Escrow Agent hereunder by giving thirty (30) calendar days written
notice thereof to the other parties hereto and transferring the Shares that have
not yet otherwise been transferred pursuant to the terms hereof, resignations
and any other documents or items held by it hereunder to a successor agent
designated by all parties. Such resignation shall not take effect until receipt
by the Escrow Agent of an instrument of acceptance executed by a successor
escrow agent and subscribed and consented to by each of the parties hereto and
delivery of the documents and items held hereunder by the Escrow Agent to such
successor. Any successor escrow agent appointed hereunder shall be jointly
designated by SourceOne and Cardium. The Escrow Agent shall also be discharged
of its duties and obligations hereunder upon deposit of all documents

 

- 2 -



--------------------------------------------------------------------------------

and items held hereunder to, and acceptance thereof, by any court in San Diego
County, California having jurisdiction over the parties hereto and willing to
accept same. In addition, SourceOne and Cardium acting together may jointly
discharge the Escrow Agent at any time during the term hereof upon thirty
(30) calendar days prior written notice.

D.      Upon delivery of all or any portion of the documents or items held
hereunder by the Escrow Agent in accordance with the terms hereof, the Escrow
Agent shall be relieved of any and all further obligations hereunder in respect
to the portion so delivered.

E.      This Agreement shall inure to the benefit of and be binding upon the
Escrow Agent and its successors and assigns. The Escrow Agent may perform its
duties through its agents and affiliates. The Escrow Agent shall have no duties
or obligations hereunder except as expressly set forth herein, shall be
responsible only for the performance of such duties and obligations, shall not
be required to take any action otherwise than in accordance with the terms
hereof and shall not in any manner be liable or responsible for any loss or
damage arising by reason of any act or omission by it or in connection with any
of the transactions contemplated hereby, including, but not limited to any loss
that may occur by reason of forgery, false representations or the exercise of
its discretion in any particular manner or for any other reason, except for its
own gross negligence, willful misconduct, unlawful act, or failure to act in
good faith.

F.      The Escrow Agent shall receive from the parties jointly the sum of
$10,000 (representing $5,000 for its services rendered in connection with this
agreement and $5,000 for its services related to the Cross Investment Equity
Escrow Agreement), so long as the time spent in the performance of its duties
hereunder does not exceed fifteen (15) hours. The Escrow Agent shall keep
records of the time spent in the performance of its services hereunder and shall
submit a monthly statement of same to both SourceOne and Cardium. If the
services of the Escrow Agent shall exceed fifteen (15) hours in the aggregate,
then the Escrow Agent shall be paid for such excess hours at the rate of $125
per hour. All fees for the services of the Escrow Agent hereunder are to be paid
one-half by Cardium and one-half by SourceOne.

G.      SourceOne and Cardium hereby agree to indemnify the Escrow Agent and
hold it harmless from and against any and all claims, liabilities, obligations,
costs or expenses (including, without limitation, reasonable attorneys fees)
incurred by the Escrow Agent in connection with any action rising out of the
performance of its duties hereunder, except for such liabilities, costs or
expenses incurred by the Escrow Agent resulting from its own willful misconduct,
gross negligence or failure to act in good faith.

H.      Disputes.    It is understood and agreed that should any dispute arise
between the parties to this Agreement, with respect to the delivery, ownership,
right of possession and/or disposition of the Shares, should any claim be made
upon such Shares by a third party or should the Escrow Agent be unable to
determine, to the Escrow Agent’s reasonable satisfaction, the proper disposition
of any portion of the Shares or the Escrow Agent’s proper actions with respect
to its obligations hereunder, then Escrow Agent may, in its sole discretion,
take either or both of the following actions:

 

  (a)

suspend the performance of any of its obligations under this Agreement until
such dispute or uncertainty shall be resolved to the sole satisfaction of the
Escrow Agent; or

 

- 3 -



--------------------------------------------------------------------------------

  (b)

petition (by means of interpleader action or any other appropriate method) any
court of competent jurisdiction, for instructions with respect to such dispute
or uncertainty, and pay into or deposit with such court all disputed Shares held
by it in escrow for holding and disposition in accordance with the instructions
of the court.

The Escrow Agent shall have no liability to the parties to this Agreement or any
other person with respect to any such suspension or performance or disbursement
into court, specifically including any liability that may arise, or be alleged
to have arisen, out of or as a result of any delay in the disbursement of Shares
or any delay in or with respect to any other action required of or requested of
the Escrow Agent.

6.               Notice.     Any notice or other communication required or which
may be given hereunder shall be in writing and either be delivered personally or
be mailed, by certified or registered mail, return receipt requested, postage
prepaid, and shall be deemed given when so delivered personally or if mailed,
three (3) days after the date of mailing, as follows:

If to SourceOne, to:

Jesse Lopez

President

Source One Global Partners, LLC

445 E. Illinois, Suite 345

Chicago IL, 60611

If to Cardium, to:

Tyler Dylan-Hyde

Chief Business Officer

Cardium Therapeutics

12255 El Camino Real, Suite 250

San Diego, CA 92130

If to the Escrow Agent, to:

Computershare Trust Company, N.A.

Attn: Corporate Trust Officer

350 Indiana St., Suite 750,

Golden, CO 80401

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice of any such change in the
manner provided herein for giving notices.

 

- 4 -



--------------------------------------------------------------------------------

7.            Governing Law.    This Agreement shall be construed in accordance
with and governed by the laws of the State of California, without regard to its
conflicts of law’s provisions.

8.            Entire Agreement.    This Agreement contains the entire agreement
of the parties hereto with respect to the subject matter hereof, and it
supersedes and replaces any prior agreements, written or oral, regarding the
same.

9.            Counterparts.     This Agreement may be executed in more than one
counterpart, each of which will be an original, and all of which shall be deemed
to be one and the same instrument. For this purpose, signature pages transmitted
by facsimile or PDF shall be deemed to be original signature pages.

10.          Force Majeure.    No party shall be responsible for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.

11.          Severability.    If any section or portion of this Agreement
violates any applicable law, such section or portion shall be inoperative. If a
court of competent jurisdiction rules that any provision set forth in this
Agreement is unenforceable, then such provision shall be deemed modified to the
extent that, in the court’s opinion, is necessary to make it enforceable. The
remainder of the Agreement shall remain valid and shall continue to bind the
parties.

(Signature Page Follows)

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

CARDIUM THERAPEUTICS, INC. By:  

 

  Tyler Dylan-Hyde, Chief Business Officer SOURCE ONE GLOBAL PARTNERS, LLC By:  

 

  Jesse Lopez, President, CEO and Manager COMPUTERSHARE TRUST COMPANY, N.A. By:
 

 

Print Name:  

 

Print Title:  

 

[SIGNATURE PAGE TO ESCROW AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT 3

Cross Investment Equity Stock Transfer

and Option Purchase Agreement

 

- 3 -



--------------------------------------------------------------------------------

CROSS INVESTMENT EQUITY STOCK TRANSFER

AND OPTION PURCHASE AGREEMENT

This Cross Investment Equity Stock Transfer and Option Purchase Agreement
(“Agreement”) dated December 20, 2011 (the “Effective Date”), is made and
entered into by and between Cardium Therapeutics, Inc., a Delaware corporation
(“Cardium”) and Source One Global Partners, LLC, an Illinois limited liability
company (“SourceOne”) with respect to the following facts:

A.         This Agreement is being entered into in connection with that certain
Strategic Partnership Agreement dated as of December 20, 2011 (the “Strategic
Partnership Agreement”) by and between Cardium, MedPodium Health Sciences, Inc.,
and SourceOne.

B.         In connection with the Strategic Partnership Agreement, Cardium has
agreed to purchase an option to acquire a 15% interest in SourceOne for the
price of Seven Hundred and Fifty Thousand Dollars ($750,000), (hereinafter the
“Option Purchase Price”) and SourceOne has agreed to apply such amount to the
purchase from Cardium of One Million Five Hundred Thousand (1,500,000) shares of
Cardium’s common stock (individually and collectively referred to herein as the
“Shares”) at a purchase price of Fifty Cents ($0.50) per share. The Option
Purchase Price represents 100% of the fair market value of the 15% interest in
SourceOne as of the Effective Date of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and consideration
contained herein and in the Strategic Partnership Agreement, and intending to be
legally bound, the parties agree as follows:

1.      Option.   SourceOne hereby sells to Cardium and Cardium hereby purchases
from SourceOne, through payment of the Option Purchase Price as referred to
above, an option (the “Option”) to purchase a Fifteen Percent (15%) ownership
interest as of the Effective Date (the “Percentage Ownership Interest”) in
SourceOne, according to the terms of that certain Operating Agreement of Source
One Global Partners LLC dated January 13, 2003 (the “2003 Operating Agreement”),
as first amended August 3, 2004 (the “2004 Operating Agreement”), and
subsequently amended on February 17, 2010 (the “2010 Operating Agreement), and
as would be further amended in connection with Cardium’s exercise of the Option
as provided in that certain “Second Amendment to the Amended and Restated
Operating Agreement of Source One Global Partners, LLC” which is attached hereto
as Exhibit A (resulting in the “New Operating Agreement”), in accordance with
the following terms:

(a)         The Option shall be exercisable by Cardium at any time prior to the
seventh anniversary of the Strategic Partnership Agreement by payment to
SourceOne of the Option Purchase Price and an additional option exercise fee
(the “Option Exercise Fee”) of Ten Thousand Dollars ($10,000), execution and
delivery of an exercise notice in a form reasonably agreed by the parties and
execution and delivery of a joinder agreement agreeing to be bound by the New
Operating Agreement. The Option Purchase Price shall have been paid to SourceOne
in connection with the execution of the Strategic Partnership Agreement;



--------------------------------------------------------------------------------

(b)         In the event that the 2010 Operating Agreement is to be further
amended to reflect an additional material cash contribution to SourceOne in
excess of Fifty Thousand Dollars ($50,000) (an “Additional Material Cash
Contribution”), to be made after the Effective Date but prior to the exercise of
the Option as provided herein, Cardium will be provided with the opportunity to
make a corresponding contribution in cash or stock on terms reasonably agreed
between the parties within sixty days of notice, in order to preserve its right
to the original Percentage Ownership Interest, or to the extent it does not
participate, to have its Percentage Ownership Interest correspondingly reduced
(as if it was a Member having a 15% ownership interest in accordance with the
New Operating Agreement), in order to reflect the Additional Material Cash
Contribution;

(c)         Prior to the issuance of any debt in excess of Fifty Thousand
Dollars ($50,000) (a “Material Debt”), to any prospective creditor of SourceOne
(a “Creditor”), or the sale of any property interests or assets in excess of
Fifty Thousand Dollars ($50,000) (a “Material Sale”), to any prospective
purchaser (a “Purchaser”), SourceOne will provide Cardium the right to purchase
all or its pro rata share of such debt or asset (corresponding to its Percentage
Ownership Interest), within thirty (30) days of notice on the same terms as such
Creditor or Purchaser, as applicable; and

(d)         SourceOne will provide Cardium notice at least thirty (30) days
prior to the record date of any distribution of profits or other assets in
excess of Fifty Thousand Dollars ($50,000) (a “Material Distribution”), and will
provide Cardium with regular unaudited financial statements, no less than
quarterly, and any other information that would be reasonably expected to
materially impact either the value of Cardium’s Option or its potential
ownership interest in SourceOne, including without limitation, information or
events that would be expected to alter, in a positive or negative manner, the
value, revenue, or operations of SourceOne, or any other material change to its
prospects or to the manner of operating its business.

2.      Sale and Purchase of Stock  Cardium hereby sells to SourceOne and
SourceOne hereby purchases from Cardium the Shares, subject to the terms,
conditions, acknowledgments, representations and warranties stated herein.

3.      Lock Up.  In addition to restrictions on transfer imposed under federal
and state securities laws, the Shares shall be held in escrow subject to the
terms of the Cross Investment Equity Escrow Agreement and may not be sold or
transferred until released from escrow.

4.      Cardium Representations. Cardium hereby makes the following
acknowledgments, representations and warranties to SourceOne.

(a)         Cardium is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the corporate
power and authority to carry on its business as now conducted, and to own and
operate the properties and assets now owned and operated by it.

(b)         The issuance of the Shares has been duly authorized by all necessary
corporate action of Cardium and does not conflict with the terms of the bylaws,
certificate of incorporation or material agreements of Cardium.

 

- 2 -



--------------------------------------------------------------------------------

5.      SourceOne Representations. SourceOne hereby makes the following
acknowledgments, representations and warranties to Cardium:

(a)         SourceOne is an “accredited investor” as that term is defined under
Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”) and the California Corporate Securities Law of
1968, as amended (the “Law”).

(b)         An investment in the Shares is speculative and involves substantial
risk, including the risk that SourceOne may lose all amounts subscribed.

(c)         SourceOne is purchasing the Shares with its own funds, for its own
account and for investment purposes only and has no present intention, agreement
or arrangement for the distribution, sale, transfer, assignment, pledge,
hypothecation, encumbrance or other disposition, or subdivision, of the Shares.

(d)         The Shares have not been registered under the Securities Act, or
qualified under the Law, on the grounds, among others, that no distribution or
public offering of Cardium’s common stock is to be effected and such common
stock is being issued by Cardium without any public offering within the meaning
of section 4(2) of the Securities Act and section 25102(f) of the Law. SourceOne
understands that Cardium is relying in part on SourceOne’s representations
herein for purposes of claiming the exemption from registration under the
Securities Act provided by section 4(2) thereof and the exemption from
qualification under the Law provided by section 25102(f) thereof.

(e)         SourceOne’s overall commitment to investments that are not readily
marketable is not disproportionate to SourceOne’s net worth, and SourceOne’s
investment in the Shares will not cause such overall commitment to become
excessive. SourceOne has adequate means of providing for its financial
requirements, both current and anticipated, and has no need for liquidity in
this investment. SourceOne can bear and is willing to accept the economic risk
of losing its entire investment in the Shares.

(f)         SourceOne acknowledges that the sale of the Shares has not been
accompanied by the publication of any advertisement or by any general
solicitation.

(g)         SourceOne has had the opportunity to ask questions of, and receive
answers from, Cardium and its officers, directors and employees concerning
Cardium, the creation or operation of Cardium and the terms and conditions of
the offering of the Shares, and to obtain any additional information deemed
necessary. SourceOne has been provided with all materials and information
requested by it.

(h)         SourceOne hereby certifies it has such knowledge and experience in
financial and business matters (including experience within the industry in
which Cardium conducts and proposes to conduct its business) and that it is
capable of evaluating the merits and risks of an investment in Cardium.

(i)         SourceOne has conducted, and is relying exclusively on its own
investigation and review of Cardium and its current and proposed business,
management, properties and financial condition and the terms and conditions of
the sale of the Shares contemplated herein. SourceOne is thoroughly familiar
with all such matters.

 

- 3 -



--------------------------------------------------------------------------------

6.      Restricted Securities. The Shares will be “restricted securities” as
that term is defined in Rule 144 under the Securities Act, and the Shares must
be held indefinitely unless they are subsequently registered or qualified under
the Securities Act, the Law and other applicable securities laws or that
exemptions from such registration or qualification are available. Cardium is not
under any obligation to register Shares under the Securities Act or to comply
with the Regulation A or any other exemption if Rule 144 is not available for
sales of Shares. Each certificate representing any unregistered Shares will bear
a legend on the face thereof (or on the reverse thereof with a reference to such
legend on the face thereof) in substantially the form set forth below, which
legend restricts the disposition of Shares otherwise than in accordance with
this Agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE ENCUMBERED, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SAID ACT OR
AN OPINION OF COUNSEL, SATISFACTORY IN FORM AND SUBSTANCE TO THE ISSUER AND
CONCURRED IN BY THE ISSUER’S COUNSEL, TO THE EFFECT THAT SUCH REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR THAT SUCH TRANSACTION COMPLIES WITH RULES
PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER SAID ACT.

7.      Dispute Resolution and Governing Law.

(a)      In order to encourage each party to resolve any dispute without
resorting to legal action, the parties agree to submit any dispute between them
arising out of this Agreement to mediation before a mutually-agreeable Judicate
West mediator handling commercial disputes in San Diego, California prior to the
filing of any legal action. In the event that the parties cannot agree on such a
Judicate West mediator, then the mediator proposed by each of the parties shall
meet and they shall select a mediator to handle the matter. The mediator shall
attempt to bring the parties to a mutually-agreeable resolution of the dispute.
In the event the parties cannot reach agreement, the mediator shall request
confidential position statements from each party, including any additional
documentation deemed pertinent by the mediator, and shall thereafter deliver a
proposed mediator’s settlement to the parties. Each party shall advance the
costs equivalent to one full day of mediation to the mediator prior to the
mediation. In the event the parties reach agreement, any excess amount paid
shall be returned equally to the parties. In the event the parties do not reach
agreement, any excess of amount paid shall be returned to the party whose final
proposal as reflected in its position statement is closest to that proposed in
the mediator’s settlement, and any amount remaining due shall be paid by the
party whose final proposal as reflected in its position statement is furthest
from that proposed in the mediator’s settlement.

(b)      This Agreement shall be governed by and construed according to the laws
of the State of California, and each party voluntarily submits to the personal
jurisdiction of the courts of the State of California, which courts shall have
exclusive jurisdiction over any dispute arising out of

 

- 4 -



--------------------------------------------------------------------------------

the construction, interpretation, or enforcement of this Agreement. In order to
further encourage each party to resolve any potential dispute without resorting
to legal action, any action commenced by SourceOne shall be brought in an
appropriate California court located in San Diego, California, any action
commenced by Cardium shall brought in an appropriate California court located in
San Francisco, California, and each party agrees to submit to the exclusive
jurisdiction of such court. Each party further agrees that service of process by
U. S. Certified Mail to such party’s address for notices set forth in this
Agreement shall be effective service of process with respect to any disputes
arising out of this Agreement.

8.      Attorneys Fees. If any dispute between or among any of the parties
hereto or any of their respective affiliates should result in litigation or
arbitration, the prevailing party or parties in such dispute shall be entitled
to recover from the other party or parties all reasonable fees, costs and
expenses of enforcing any right of the prevailing party or parties, including,
without limitation, reasonable attorneys’ fees and expenses, all of which shall
be deemed to have accrued on the commencement of such proceeding or action and
shall be paid whether or not such proceeding or action is prosecuted to
judgment. Any arbitration award, judgment or order entered in such proceeding or
action shall contain specific provision for the recovery of attorneys’ fees and
costs incurred in enforcing such award or judgment and an award of prejudgment
interest from the date of the breach at the maximum rate allowed by law. For the
purposes of this section, (a) attorneys’ fees shall include, without limitation,
fees incurred in post award or post judgment motions, contempt proceedings,
garnishment, levy, and debtor and third party examinations, discovery, and
bankruptcy litigation, and (b) prevailing party shall mean the party that is
determined in the arbitration or other proceeding to have prevailed or who
prevails by dismissal, default or otherwise.

9.      Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof, and it supersedes and
replaces any prior agreements, written or oral, regarding the same.

10.    Counterparts.  This Agreement may be executed in more than one
counterpart, each of which will be an original, and all of which shall be deemed
to be one and the same instrument. For this purpose, signature pages transmitted
by facsimile or PDF shall be deemed to be original signature pages.

(Signature Page Follows)

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CARDIUM THERAPEUTICS, INC. By:  

 

   Tyler Dylan-Hyde, Chief Business Officer SOURCE ONE GLOBAL PARTNERS, LLC By:
 

 

   Jesse Lopez, President, CEO and Manager

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

SECOND AMENDMENT TO THE AMENDED AND RESTATED OPERATING

AGREEMENT OF SOURCE ONE GLOBAL PARTNERS, LLC

[To be attached.]

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT 4

Cross Investment Equity Escrow Agreement

 

- 4 -



--------------------------------------------------------------------------------

CROSS INVESTMENT EQUITY ESCROW AGREEMENT

This Cross Investment Equity Escrow Agreement (“Agreement”) dated December 20,
2011, is made and entered into by and among Cardium Therapeutics, Inc., a
Delaware corporation (“Cardium”), Source One Global Partners, LLC, an Illinois
limited liability company (“SourceOne”) and Computershare Trust Company, N.A.
(“Escrow Agent”).

A.      This Agreement is being entered into in connection with that certain
Strategic Partnership Agreement dated as of December 20, 2011 (the “Strategic
Partnership Agreement”) by and between Cardium, MedPodium Health Sciences, Inc.
and SourceOne.

B.      In connection with the Strategic Partnership Agreement, Cardium and
SourceOne have entered into a Cross Investment Equity Stock Transfer and Option
Purchase Agreement, pursuant to which Cardium has agreed to issue to SourceOne
and SourceOne has agreed to purchase from Cardium One Million Five Hundred
Thousand (1,500,000) shares of Cardium’s common stock (“Shares”).

C.      Under the terms of the Strategic Partnership Agreement and the Cross
Investment Equity Stock Transfer and Option Purchase Agreement, transferred
Shares subject to lock up provisions will be held in escrow under the terms and
conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and intending to be legally bound, the parties agree as follows:

1.                     Escrow of Shares, Voting Rights, Dividends.    Upon the
Closing (as that term is defined under the Strategic Partnership Agreement),
Cardium shall cause to be issued into the name of Computershare Trust Company,
N.A., as Escrow Agent, FBO SourceOne and deposited with the Escrow Agent the
Shares which shall be evidenced by four (4) book position holdings in the
following amounts: (1) 375,000 Shares, (2) 375,000 Shares, (3) 375,000 Shares,
(4) 375,000 Shares. During the period of time in which the Shares are held by
the Escrow Agent FBO SourceOne, SourceOne shall be entitled to have the Shares
voted pursuant to its instructions. If, after the date of this Escrow Agreement,
there is any change in the Shares because of a merger, consolidation or
reorganization of Cardium, or if Cardium declares a stock split, reverse stock
split or a similar change in the capital structure of Cardium affecting the
Shares generally, the amount of the Shares shall be correspondingly adjusted.
Any dividends paid in connection with any of the four (4) book position holdings
shall be held by the Escrow Agent FBO SourceOne and released to SourceOne in
connection with release of the corresponding book position holding(s), as
provided below.

2.                     Release from Escrow.    Shares shall be released from the
escrow, and certificates representing the released Shares shall be delivered
from the Escrow Agent to SourceOne in the name of SourceOne, as follows: The
first book position shall be released six (6) months after the Closing as
defined by the Strategic Partnership Agreement. The second book position will be
released on the nine (9) month anniversary of the Closing. The third book
position will be released on the twelve (12) month anniversary of the Closing.
The fourth book position will be released on the eighteen (18) month anniversary
of the Closing.



--------------------------------------------------------------------------------

3.                       Joint Instructions.    Notwithstanding any of the
foregoing, the Escrow Agent agrees to comply with any and all joint written
instructions received by it and signed by Cardium and SourceOne.

4.                       Escrow Agent Responsibilities.    The following
provisions shall apply to the Escrow Agent hereunder:

      A.           The Escrow Agent and its agent and affiliates shall not be
liable for any action taken or omitted by it, or any action suffered by it to be
taken or omitted, in good faith and in the exercise of its own best judgment,
absent gross negligence or willful misconduct, and may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel, statement, instrument, report or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also to the truth and acceptability of any information
therein contained) which is believed in good faith by the Escrow Agent to be
genuine and to be signed or presented by SourceOne and Cardium. The Escrow Agent
shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement, unless evidenced by a writing
delivered to the Escrow Agent signed by SourceOne and Cardium. In performing any
duties under this Agreement, the Escrow Agent and its affiliates and agents
shall not be liable to any party for any incidental, indirect, special or
consequential damages of any nature whatsoever, including, but not limited to,
loss of anticipated profits, occasioned by a breach of any provision of this
Agreement even if apprised of the possibility of such damages, losses, or
expenses, except for gross negligence or willful misconduct on the part of the
Escrow Agent.

      B.           The Escrow Agent shall not be responsible for the sufficiency
or accuracy, the form of, or the execution, validity, value or genuineness of,
any document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any description therein, nor shall the
Escrow Agent be responsible or liable in any respect or on account of the
identity, authority or rights of the persons executing or delivering or
purporting to execute or deliver any document or property paid or delivered by
the Escrow Agent pursuant to the provisions hereof, if in all cases the Escrow
Agent acts in good faith, using reasonable judgment.

      C.           The Escrow Agent may at any time resign and thereupon be
discharged of its duties as Escrow Agent hereunder by giving thirty
(30) calendar days written notice thereof to the other parties hereto and
transferring the Shares for which the book positions have not yet been released,
resignations and any other documents or items held by it hereunder to a
successor agent designated by all parties. Such resignation shall not take
effect until receipt by the Escrow Agent of an instrument of acceptance executed
by a successor escrow agent and subscribed and consented to by each of the
parties hereto and delivery of the documents and items held hereunder by the
Escrow Agent to such successor. Any successor escrow agent appointed hereunder
shall be jointly designated by SourceOne and Cardium. The Escrow Agent shall
also be discharged of its duties and obligations hereunder upon deposit of all
documents and items held hereunder to, and acceptance thereof, by any court in
San Diego County, California having jurisdiction over the parties hereto and
willing to accept same. In addition, SourceOne and Cardium acting together may
jointly discharge the Escrow Agent at any time during the term hereof upon
thirty (30) calendar days prior written notice.

 

- 2 -



--------------------------------------------------------------------------------

      D.           Upon delivery of all or any portion of the documents or items
held hereunder by the Escrow Agent in accordance with the terms hereof, the
Escrow Agent shall be relieved of any and all further obligations hereunder in
respect to the portion so delivered.

      E.           This Agreement shall inure to the benefit of and be binding
upon the Escrow Agent and its successors and assigns. The Escrow Agent may
perform its duties through its agents and affiliates. The Escrow Agent shall
have no duties or obligations hereunder except as expressly set forth herein,
shall be responsible only for the performance of such duties and obligations,
shall not be required to take any action otherwise than in accordance with the
terms hereof and shall not in any manner be liable or responsible for any loss
or damage arising by reason of any act or omission by it or in connection with
any of the transactions contemplated hereby, including, but not limited to any
loss that may occur by reason of forgery, false representations or the exercise
of its discretion in any particular manner or for any other reason, except for
its own gross negligence, willful misconduct, unlawful act, or failure to act in
good faith.

      F.           The Escrow Agent shall receive from the parties jointly the
sum of $10,000 (representing $5,000 for its services rendered in connection with
this Agreement and $5,000 for its services related to the License Equity Escrow
Agreement), so long as the time spent in the performance of its duties hereunder
does not exceed fifteen (15) hours. The Escrow Agent shall keep records of the
time spent in the performance of its services hereunder and shall submit a
monthly statement of same to both SourceOne and Cardium. If the services of the
Escrow Agent shall exceed fifteen (15) hours in the aggregate, then the Escrow
Agent shall be paid for such excess hours at the rate of $125 per hour. All fees
for the services of the Escrow Agent hereunder are to be paid one-half by
Cardium and one-half by SourceOne.

      G.           SourceOne and Cardium hereby agree to indemnify the Escrow
Agent and hold it harmless from and against any and all claims, liabilities,
obligations, costs or expenses (including, without limitation, reasonable
attorneys fees) incurred by the Escrow Agent in connection with any action
rising out of the performance of its duties hereunder, except for such
liabilities, costs or expenses incurred by the Escrow Agent resulting from its
own willful misconduct, gross negligence or failure to act in good faith.

      H.           Disputes.     It is understood and agreed that should any
dispute arise between the parties to this Agreement, with respect to the
delivery, ownership, right of possession and/or disposition of the Shares,
should any claim be made upon such Shares by a third party or should the Escrow
Agent be unable to determine, to the Escrow Agent’s reasonable satisfaction, the
proper disposition of any portion of the Shares or the Escrow Agent’s proper
actions with respect to its obligations hereunder, then Escrow Agent may, in its
sole discretion, take either or both of the following actions:

 

  (a)

suspend the performance of any of its obligations under this Agreement until
such dispute or uncertainty shall be resolved to the sole satisfaction of the
Escrow Agent; or

 

- 3 -



--------------------------------------------------------------------------------

  (b)

petition (by means of interpleader action or any other appropriate method) any
court of competent jurisdiction, for instructions with respect to such dispute
or uncertainty, and pay into or deposit with such court all disputed Shares held
by it in escrow for holding and disposition in accordance with the instructions
of the court.

The Escrow Agent shall have no liability to the parties to this Agreement or any
other person with respect to any such suspension or performance or disbursement
into court, specifically including any liability that may arise, or be alleged
to have arisen, out of or as a result of any delay in the disbursement of Shares
or any delay in or with respect to any other action required of or requested of
the Escrow Agent.

5.                     Notice.  Any notice or other communication required or
which may be given hereunder shall be in writing and either be delivered
personally or be mailed, by certified or registered mail, return receipt
requested, postage prepaid, and shall be deemed given when so delivered
personally or if mailed, three (3) days after the date of mailing, as follows:

         If to SourceOne, to:

         Jesse Lopez

         President

         Source One Global Partners, LLC

         445 E. Illinois, Suite 345

         Chicago IL, 60611

         If to Cardium, to:

         Tyler Dylan-Hyde

         Chief Business Officer

         Cardium Therapeutics, Inc.

         12255 El Camino Real, Suite 250

         San Diego, CA 92130

         If to the Escrow Agent, to:

         Computershare Trust Company, N.A.

         Attn: Corporate Trust Officer

         350 Indiana St., Suite 750,

         Golden, CO 80401

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice of any such change in the
manner provided herein for giving notices.

 

- 4 -



--------------------------------------------------------------------------------

6.                     Governing Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of California, without
regard to its conflicts of law’s provisions.

7.                     Entire Agreement.    This Agreement contains the entire
agreement of the parties hereto with respect to the subject matter hereof, and
it supersedes and replaces any prior agreements, written or oral, regarding the
same.

8.                     Counterparts.    This Agreement may be executed in more
than one counterpart, each of which will be an original, and all of which shall
be deemed to be one and the same instrument. For this purpose, signature pages
transmitted by facsimile or PDF shall be deemed to be original signature pages.

9.                     Force Majeure.  No party shall be responsible for delays
or failures in performance resulting from acts beyond its control. Such acts
shall include but not be limited to acts of God, strikes, lockouts, riots, acts
of war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.

10.                  Severability.  If any section or portion of this Agreement
violates any applicable law, such section or portion shall be inoperative. If a
court of competent jurisdiction rules that any provision set forth in this
Agreement is unenforceable, then such provision shall be deemed modified to the
extent that, in the court’s opinion, is necessary to make it enforceable. The
remainder of the Agreement shall remain valid and shall continue to bind the
parties.

(Signature Page Follows)

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

CARDIUM THERAPEUTICS, INC. By:  

 

  Tyler Dylan-Hyde, Chief Business Officer SOURCE ONE GLOBAL PARTNERS, LLC By:  

 

  Jesse Lopez, President, CEO and Manager COMPUTERSHARE TRUST COMPANY, N.A. By:
 

 

Print Name:  

 

Print Title:  

 

[SIGNATURE PAGE TO ESCROW AGREEMENT]